DECISION
DORAN, J.
Plaintiff’s fall is unquestioned. Question of liability depends almost wholly on whether the ear was moving or still when she tried to get off. A number testify there was a stop, a start and an emergency stop; a number of others, that there was but one stop at the place.
Defendant claims that plaintiff’s fall, forward, in the direction in which the ear was travelling is so inconsistent with a fall caused by a start that the weight of the evidence is with defendant. That would be so if it were clear that a single force, the motion of the ear, without any other force or restraint, figured in *42the fall, and this I cannot demonstrate.
Por plaintiff: M. E. Costello.
Por defendant: Clifford Whipple and A. R. Williams.
General motion for new trial denied. The evidence does not justify a verdict as large as that rendered. New trial granted unless plaintiff within thirty days of notice of this decision remits all damages in excess of $2500.
Note — Verdict for plaintiff for $G000.